BERDON, J.,
concurring in part and dissenting in part. I agree with the majority that the cheese drying process and unique business of the named plaintiff, Elm City Cheese Company, Inc. (Elm City), constitutes covered “information, including a . . . method . . . [or] process”1 under the Uniform Trade Secrets Act (trade secrets act), General Statutes § 35-50 et seq.
The trial court reasonably concluded that “Elm City had a unique way to produce its cheese product and the combination of factors that produce its cheese is a trade secret.” As this court stated in Allen Mfg. Co. v. Loika, 145 Conn. 509, 515, 144 A.2d 306 (1958), and the majority in this case recognizes, Elm City’s use of return milk, its supplier and customer lists, and the unique process used to quickly dry the cheese product, catering to a niche market, gave it the “ability to combine these elements into a successful. . . process, like *98the creation of a recipe from common cooking ingredients, [and] is a trade secret entitled to protection.” (Internal quotation marks omitted.) This, however, is only the first statutory requirement necessary to qualify as a trade secret. The trade secrets act also requires that the information upon which a claim is made must be “the subject of efforts that are reasonable under the circumstances to maintain its secrecy.” General Statutes § 35-51 (d) (2). There is not a scintilla of evidence to support that essential requirement.
Elm City failed to take very basic, common measures to ensure the secrecy of its business methods and practices. The plaintiff Richard Weinstein,2 co-owner and president of Elm City, testified that he neither required the named defendant, Mark Federico- — or any other employee — to sign a confidentiality agreement or covenant not to compete, nor did Elm City’s employee manual make any reference to the confidential nature of the business. Elm City also failed to take any precautions to shield the production process from visitors to the plant. Finally, Elm City did not use unnamed or coded ingredients. Similar failures to preserve secrecy have resulted in courts declining to extend trade secret protection. See, e.g., Pressure Science, Inc. v. Kramer, 413 F. Sup. 618, 626-28 (D. Conn. 1976); Wilson Certified Foods, Inc. v. Fairbury Food Products, Inc., 370 F. Sup. 1081, 1085-86 (D. Neb. 1974).
What is frightening about the majority opinion is that this case will make it virtually impossible for an employee to leave his employment and establish a competing business in situations where the employer never considered that its process was a trade secret even though the employee is not bound by a contractual obligation not to compete.
*99Although, in my view, the trade secrets claim must fail, Elm City is not left without legal redress for Federico’s deplorable conduct. Federico had a “special relationship of confidence or trust” with Weinstein and Elm City. Holiday Food Co. v. Munroe, 37 Conn. Sup. 546, 553, 426 A.2d 814 (1981).
Indeed, it is apparent to me that the main thrust of Elm City’s case was its first count for breach of a fiduciary obligation and its third count for violations of the Connecticut Unfair Trade Practices Act (CUTPA),3 General Statutes § 42-110a et seq. As the trial court found, “[although Federico may have learned some aspects of Elm City’s methods of production . . . while an employee, all the important, intricate components of Elm City’s business became fully known to Federico when he served as a [certified public accountant] for Elm City and [its owners].”
Whether in his capacity as a certified public accountant or in the broader confidant capacity that Federico served in as vice president and heir apparent at Elm City, as the trial court found, a fiduciary relationship obviously existed and Federico breached the duty of loyalty to the plaintiffs. “Rather than attempt to define a fiduciary relationship in precise detail and in such a manner to exclude new situations, we have instead chosen to leave the bars down for situations in which there is a justifiable trust confided on one side and a resulting . . . influence on the other.” (Internal quotation marks omitted.) Dunham v. Dunham, 204 Conn. 303, 320, 528 A.2d 1123 (1987), quoting Harper v. Adametz, 142 Conn. 218, 225, 113 A.2d 136 (1955).
*100The trial court did not assess damages for the breach of fiduciary duty or the CUTPA violations because the court found that any traditional tort claim or civil remedy was preempted by the trade secrets act, and was excluded from the damages calculation under that act’s statutory scheme.4 I would reverse the trial court’s judgment with respect to the trade secrets act claim and order a new trial on the issue of damages for the breach of fiduciary duty and the CUTPA violations.
Accordingly, I dissent.

 General Statutes § 35-51 (d). See footnote 8 of the majority opinion for the full text of § 35-51.


 While Weinstein originally was a plaintiff in this action, his claims were dismissed by the trial court. See footnote 2 of the majority opinion. We therefore refer to Elm City as the plaintiff.


 The trial court found that Federico’s conduct constituted “unfair competition” in violation of CUTPA. The trial court stated that, “it is incomprehensible that a licensed [certified public accountant] would violate professional and statutory ethical standards and open a business in direct competition with a former client armed with only the knowledge that he gained from that former client.”


 General Statutes § 35-57 (a) provides: "Unless otherwise agreed by the parties, the provisions of this chapter supersede any conflicting tort, restitutionary, or other law of this state pertaining to civil liability for misappropriation of a trade secret.”